Citation Nr: 0414933	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation, effective November 3, 1998.

In a May 2001 decision, the Board granted an initial 
evaluation of 30 percent for post-traumatic stress disorder 
but denied an evaluation in excess of 30 percent.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2001, the parties filed a joint motion for remand, asserting 
that there were VA treatment records of which VA had 
constructive notice, which were in existence at the time of 
the May 2001 decision but not associated with the claims 
file.  The parties stated that the case must, therefore, be 
remanded.  See Sims v. West, 11 Vet. App. 237 (1998) (if 
documents within VA's possession are not included in the 
record and found thereafter to be determinative of the issue, 
a remand is warranted).  The Court granted the joint motion 
in January 2002.

When the case came back to the Board, the Board requested 
that the veteran be examined in connection with his claim for 
an increased evaluation.  An examination was done in December 
2002.  Additionally, the VA treatment records discussed in 
the joint motion for remand were associated with the claims 
file.  The Board remanded the claim following the issuance of 
the Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination and obtaining additional medical records, 
38 C.F.R. § 19.9(a)(2) (2002), was invalid.  The case has 
been returned to the Board for further appellate review.

The Board notes that the veteran has alleged that his 
diagnosis of schizophrenia is related to the service-
connected post-traumatic stress disorder.  This claim was 
denied by the RO in a September 2000 decision.  The veteran 
did not appeal it.  However, the veteran continues to assert 
that schizophrenia is related to his post-traumatic stress 
disorder, and the Board finds that such establishes a 
reasonably raised petition to reopen the claim for service 
connection for schizophrenia as secondary to service-
connected post-traumatic stress disorder.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board further notes that the veteran's representative 
submitted a fax to the Board in April 2004, stating that he 
was submitting a new medical opinion and that he waived 
initial RO consideration of this evidence.  Thus, the Board 
may consider the evidence in the first instance.  


FINDING OF FACT

Post-traumatic stress disorder is manifested by flashbacks, 
nightmares, intrusive memories, hypervigilance, exaggerated 
startle response, lack of interest in pleasurable activities, 
tendency to isolate from others, avoidance of crowds, and 
significant social, industrial, and emotional impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the July 2003 letter, rating decision, and 
supplemental statement of the case.  Specifically, in the 
July 2003 letter, the RO provided the veteran with the 
criteria needed for 50 percent, 70 percent, and 100 percent 
evaluations for post-traumatic stress disorder (at the time, 
the veteran was rated at 30 percent).  The RO stated that in 
order for the veteran to meet any of those evaluations, VA 
would need medical evidence showing he met the criteria on or 
before November 3, 1998 (the date of his claim).  In the July 
2003 rating decision and supplemental statement of the case, 
the RO explained why the veteran warranted a 50 percent 
evaluation but did not warrant the next higher evaluation, as 
he did not meet the symptomatology for the 70 percent 
evaluation.  In the supplemental statement of the case, the 
RO again provided the veteran with the criteria for the 
50 percent, 70 percent, and 100 percent evaluations.  Thus, 
the veteran was informed that the evidence needed to 
substantiate an evaluation in excess of 50 percent would be 
evidence showing that his symptomatology met that which was 
shown under the 70 percent and 100 percent evaluations.  
Based on the above facts, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA must inform the veteran in the same document of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the July 2003 letter, the RO stated that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other agencies.  The RO 
stated that the veteran must provide it with enough 
information about these records so that it could request the 
records from the person or agency who had the records.  The 
RO noted that it was his responsibility to make sure that 
records were received by VA.  The RO told the veteran that if 
he had received treatment from a VA medical facility, that he 
should let it know when and where he received this treatment 
and it would request these records.  The RO also told the 
veteran that if he had received private medical treatment 
that he should complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each doctor, which would allow VA to request these records on 
his behalf.  It noted that the veteran could speed up the 
process and obtain and submit the private medical records 
himself.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The veteran has received treatment from the VA 
Medical Center in Portland, Oregon, for post-traumatic stress 
disorder and records dated from 1998 to 2003 have been 
received showing treatment for post-traumatic stress 
disorder.  As stated above, in the July 2003 letter, the RO 
asked the veteran if he had received VA medical treatment 
and, if so, to identify the facility so that it could request 
those records for him.  The RO also asked him if he had 
received private medical treatment and, if so, to complete 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each private physician or 
facility and that it would request those records.  That same 
month, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, stating that he had no additional evidence 
to submit in connection with his claim.  In the April 2004 
submission by the veteran's representative, he also stated 
that he had no further evidence to submit.  Thus, neither the 
veteran nor his representative have indicated the existence 
of any additional records that would aid in substantiating 
the claim.  Additionally, in accordance with the duty to 
assist, the veteran has been provided with two examinations 
in connection with his claim for an increased evaluation.

The Board notes that the record reflects that the copy of the 
July 2003 letter, addressing the VCAA, sent to the veteran's 
representative was returned to the RO as undeliverable (the 
forwarding time had expired).  However, the RO indicated in 
the claims file that the letter had been resent to the 
representative on July 15, 2003.

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This has occurred in this case, as, following the 
issuance of the July 2002 letter, the RO readjudicated the 
veteran's claim by issuing a new rating decision in July 
2003, which granted the 50 percent evaluation for post-
traumatic stress disorder.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the July 2003 letter that was provided 
to the veteran and his representative does not contain the 
exact wording of the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Specifically, in 
the July 2002 letter, the RO asked the veteran if he had been 
treated by VA for a private facility for the service-
connected post-traumatic stress disorder and if so, to inform 
VA of the facility so that VA could obtain those records.  
The veteran submitted a VA Form 21-4138 in July 2003, stating 
he had no further evidence to submit.  He added that all of 
his treatment for post-traumatic stress disorder had been at 
VA Medical Center in Portland and Vancouver.  Further, in the 
April 2004 telefax from the veteran's representative, he 
stated that there was no further evidence or argument to 
submit in this matter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board finds that 
in this case, each of the four content requirements of a VCAA 
notice has been fully satisfied in that the veteran was 
informed that VA needed all evidence pertaining to his post-
traumatic stress disorder claim.  The veteran stated that he 
had received all his treatment at VA, and the VA medical 
records are in the claims file.  Thus, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The Board notes that the veteran is in receipt of pension 
benefits for chronic paranoid schizophrenia with alcohol and 
drug abuse.

An August 1998 VA outpatient treatment report shows the 
examiner stated the veteran had post-traumatic stress 
disorder related to Vietnam experiences.  He stated the 
veteran was alert, oriented, clean, well kempt, with no 
thought disorder.  He noted the veteran had begun to suffer 
from increased post-traumatic stress disorder-related 
symptoms with flashbacks and nightmares of Vietnamese coming 
to attack him.  The examiner stated the veteran was not 
suicidal or homicidal.

An October 1998 VA outpatient treatment report shows that the 
veteran expressed concern about his short-term memory loss.  
He reported auditory hallucinations, but stated that they 
were tolerable on his current medication.  The examiner 
stated that the veteran was alert, oriented, well kempt, and 
without thought disorder.  The veteran expressed continuing 
to consider getting a job.  He expressed concern about having 
a psychotic episode and losing his job and being 
"penniless."  The examiner noted that the veteran continued 
to complain of post-traumatic stress disorder symptoms.  He 
stated the veteran would continue on his current medication 
and one-to-two-month appointments for "medication checks."

A November 1998 VA outpatient treatment report shows the 
veteran was seen for a post-traumatic stress disorder 
evaluation.  The examiner stated the veteran was fully 
oriented and understood the purpose of the appointment, which 
was to test the veteran.  He stated the veteran score's 
revealed a valid profile with neither exaggerated responding 
nor systematic minimization of symptoms.  The examiner stated 
the veteran's profile was one typical of veterans with post-
traumatic stress disorder.  There was no thought disorder, 
major depression, or delusional disorder.  The examiner noted 
the veteran appeared to be bothered by quite a lot of 
avoidance and numbing symptoms, moderately bothered by 
intrusive symptoms, and only a bit bothered by hyperarousal 
symptoms (except for sleep disturbance).  The examiner 
determined that there was enough evidence of post-traumatic 
stress disorder symptoms to justify a more careful 
evaluation.

A January 1999 VA outpatient treatment report shows the 
examiner informed the veteran that the answers to the 
questions related to post-traumatic stress disorder revealed 
that he had the full range of post-traumatic stress disorder 
symptoms, including memories that were troubling to him, 
"adrenalin-rush" types of symptoms, and putting energy into 
trying hard not to remember or even being in situations that 
caused him to remember the trauma.  

A July 1999 VA psychiatric evaluation report shows the 
veteran reported that his symptoms of post-traumatic stress 
disorder consisted of daily intrusive memories of his combat 
experiences, occasional distressing dreams, hypervigilance, 
exaggerated startle response, lack of interest in pleasurable 
activities, and a tendency to isolate himself and avoid 
crowds.  The examiner stated the veteran appeared as a 
cooperative, casually-dressed, adequately-groomed man, who 
was oriented to person, place, and time, but not to the 
purpose of this evaluation.  He stated the veteran had 
significant concentration deficits, but noted the veteran did 
not display other signs of cognitive impairment during the 
evaluation.  The examiner stated the veteran's speech was 
clear, coherent, and goal directed.  There was no evidence of 
hallucinations or delusions, but the veteran reported 
auditory hallucinations.  The examiner stated the veteran 
displayed a restricted range of affect and complained of 
suffering from episodic difficulties with an anxious and 
dysphoric mood.  The examiner reported the veteran's recent 
and remote memory were within the average range.  

The examiner stated the veteran met the criteria for chronic 
paranoid schizophrenia and post-traumatic stress disorder.  
He was able to distinguish between the veteran's symptoms 
related to post-traumatic stress disorder and that of 
schizophrenia.  As to the symptoms of post-traumatic stress 
disorder, the examiner noted the veteran had been exposed to 
a number of life-threatening events in Vietnam, in which he 
responded with feelings of helplessness and horror.  He 
stated the veteran avoided stimuli associated with these 
events and had a numbing of general responsiveness and 
suffered from persistent symptoms of increased arousal.  The 
examiner stated the veteran also suffered from significant 
social, industrial, and emotional impairment.  He stated the 
veteran's Global Assessment of Functioning (GAF) score for 
post-traumatic stress disorder fell within the range of 60 to 
61, which was indicative of mild to moderate symptoms.  The 
examiner attributed the veteran's auditory hallucinations and 
delusions to the nonservice-connected schizophrenia.

An August 1999 VA outpatient treatment report shows the 
veteran was seen for a "routine recheck."  The examiner 
noted the veteran had long-standing schizophrenia and had 
been diagnosed with post-traumatic stress disorder.  The 
veteran reported he was having increased symptoms of post-
traumatic stress disorder, particularly nightmares.  The 
examiner stated the veteran was in no acute distress and that 
his affect was normal.  He stated the veteran was fluently 
conversant and demonstrated high levels of insight.  The 
relevant assessment was post-traumatic stress disorder.

A February 2000 VA outpatient treatment report shows that the 
veteran reported having multiple hospitalizations for his 
schizophrenia, with the last one occurring in June 1997.  The 
veteran stated that he was working 40 hours a week at a 
halfway house for federal prisoners and enjoyed his job.  He 
noted that his psychotic symptoms had gotten better since he 
started working but that his post-traumatic stress disorder 
symptoms had gotten worse, including more nightmares and 
startle reaction.  The examiner stated that the veteran's 
speech was normal in rate and rhythm and affect was broad-
ranged.  He described the veteran's thought processes as goal 
directed and sequential.  He stated the veteran abstracted 
very well and used humor appropriately.  Memory and 
concentration were "good" and judgment and insight were 
"excellent."  

A May 2000 VA field examination shows that the VA employee 
stated that the veteran was cordial and had good eye contact 
during the interview and asked appropriate questions about 
his benefits.  He reported that the Social Security 
Administration had stopped his benefits because it found that 
the veteran was able to work.  The employee stated that the 
veteran's tenant indicated the veteran paid his rent on time 
and had lived in the apartment for 12 years.  At that time, 
the veteran stated that he was making approximately $690 per 
month at his job.  The employee stated that the veteran 
appeared to have a stable environment.  She stated the 
veteran was marginally employable, but that the veteran was 
proud of the fact that Social Security Administration had 
stopped his benefits and hoped he would continue to work and 
improve.

September 2000 VA outpatient treatment reports show that the 
veteran reported increased auditory hallucinations but denied 
visual hallucinations, suicidal ideation, and homicidal 
ideation.  The examiner reported that the veteran's thought 
processes and thought content were logical and goal directed.  
He diagnosed schizophrenia and post-traumatic stress disorder 
and stated that they were moderately well controlled on 
medication.  Later that month, the veteran complained of 
increased paranoia and hypervigilance.  He stated that dreams 
and nightmares would wake him up at night.  The examiner 
entered diagnoses of schizophrenia and post-traumatic stress 
disorder and stated they were stable.  

A June 2002 VA outpatient treatment report shows that the 
veteran reported auditory hallucinations but denied visual 
hallucinations, suicidal ideation, and homicidal ideation.  
The examiner stated that thought processes and thought 
content were logical and goal directed.  The examiner entered 
diagnoses of schizophrenia and post-traumatic stress disorder 
and stated they were stable.  

A July 2002 psychological evaluation shows that SM, Ph.D. had 
an opportunity to review the veteran's VA medical records, 
the Board's May 2001 decision, and have a "telephonic 
clinical interview" with the veteran.  He stated the 
following:

[The veteran]'s records indicate that he 
suffers from Post-traumatic Stress 
Disorder of over thirty years duration 
following combat in Viet Nam.  For 
twenty-two years following his combat 
experience, he was variously addicted to 
injectable amphetamines, alcohol, and 
used LSD continuously for four years.  It 
is highly likely that his drug/alcohol 
use was a pathological attempt to cope 
with the psychic pain of his Viet Nam 
experience.  The use of these drugs 
chronically in such a stressed individual 
was likely a major causal factor in the 
development of a paranoid schizophrenic 
disorder. . . .

[The veteran] is incapable of sustaining 
employment, having worked a total of only 
three years since his military discharge.  
He reports twenty-one various 
hospitalizations in the past twenty-two 
years.

It is the considered opinion of this 
examiner that the psychopathological 
sequelae of [the veteran]'s Viet Nam 
experiences has been devastating to his 
work and social functioning and warrants 
a 100% disability rating.

[It must be noted that a percentage was crossed out and 
"100%" was written in its stead.]  The psychologist 
attached a curriculum vitae to his report.

In September 2002 the veteran reported auditory 
hallucinations but denied visual hallucinations, suicidal 
ideation, and homicidal ideation.  The veteran reported that 
he had moved in with his girlfriend and that they were 
expecting a baby in January 2003.  He noted he had not been 
hospitalized for approximately eight years and had been clean 
and sober for 10 years.  The examiner stated that thought 
processes and thought content were logical and goal directed.  
The examiner entered diagnoses of schizophrenia and post-
traumatic stress disorder and stated they were stable.  
Similar findings were reported in October 2002.

In a December 2002 letter from a VA psychologist, he stated 
that he was a counseling psychologist for the Vocational 
Rehabilitation and Employment Division of the VA and had an 
evaluation with the veteran in October 2002.  He stated he 
found the veteran had both service-connected and non-service-
connected disabilities which interfered significantly with 
his capacity to find and sustain competitive work.  He stated 
the veteran was limited by his anxiety, difficulties with 
trusting others, difficulty with breathing when he exerted 
himself, and difficulty lifting more than 10 pounds.  The 
psychologist concluded that, "At best he has the capacity 
for sedentary, very low stress work for no more than 4 hours 
per day."

A December 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran stated that he experienced daily recollections, 
daydreams, and flashbacks concerning Vietnam.  He stated that 
the recurrent recollections caused him ongoing anxiety and 
interfered with his day-to-day functioning.  The veteran 
described his work history as being extremely poor because he 
would get "too stressed out and paranoid."  He admitted to 
heavy drug use in the past but that he had been clean and 
sober for the last 10 years.  The veteran reported he had 
never been married but had been living with a woman for the 
last year and that they were going to have a baby together in 
January 2003.  He also reported his work history.  The 
veteran stated he had been hospitalized approximately 20 
times and that he thought the last time was during the 1990s.  

The examiner stated that the veteran appeared "somewhat 
unkempt overall."  He noted the veteran was cooperative 
throughout the interview and made good eye contact.  Mood was 
described as euthymic, and affect was full range.  He stated 
the veteran described daily auditory hallucinations and 
paranoia and that he expressed a concern that people were out 
to get him.  The examiner stated that the veteran volunteered 
that he knew these symptoms were related to his 
schizophrenia.  He also stated that the veteran endorsed all 
symptoms of post-traumatic stress disorder, to include being 
easily startled, difficulty concentrating, feeling constantly 
on guard, and re-experiencing events.  The examiner stated 
that he had asked the veteran about his difficulty 
maintaining employment and that the veteran stated he had 
developed an overall sense of being demoralized as a 
consequence of being in Vietnam.  He noted that the veteran 
stated he was planning on functioning as a "house husband" 
when his baby arrived.  The examiner found the veteran's 
judgment to be intact, but noted the veteran appeared to be 
quite alienated toward people in general.  He stated that the 
veteran showed some insight.  He entered diagnoses of post-
traumatic stress disorder, chronic, moderate; schizophrenia, 
paranoid type, episodic with inter-episode residual symptoms; 
and alcohol, amphetamine and hallucinogenic dependence, which 
he stated were all in sustained full remission.  The examiner 
entered an overall GAF score of 51 and assigned a GAF score 
of 50 for the diagnosis of schizophrenia and a GAF score of 
55 for the diagnosis of post-traumatic stress disorder.  He 
concluded the following:

Not mentioned above is that the 
undersigned was asked to comment on 
opinions by [S.M.], Ph.D., who in a 
letter dated 7/12/02, felt that [the 
veteran] should "warrant a 100% 
disability rating."  It should be noted 
that Dr. M[] felt that "the 
psychopathological sequelae of [the 
veteran]'s Vietnam experiences have been 
devastating to his work and social 
functioning."  The undersigned agrees 
that this is certainly true.  However, he 
has been able to maintain abstinence from 
drug and alcohol use for ten years and 
does comply with outpatient treatment for 
schizophrenia.  Both of these factors 
contribute to improved psychosocial 
functioning and prevention of 
rehospitalization.  He does appear to 
have symptomatology attributable to PTSD 
that is separate from that attributed to 
schizophrenia although it is well-
accepted that people with schizophrenia 
can quite frequently experience decline 
in social skills and motivation to 
maintain employment.  It would not appear 
that he is absolutely unemployable 
because of PTSD but it is the 
undersigned's opinion that he does have 
significant interference with his 
vocational potential based on PTSD and 
accompanying sense of demoralization and 
alienation from society.  Having said 
that, being that he is on the verge of 
being a father, and expects to carry out 
this role, it is inferred that he does 
possess the ability to relate to a woman 
and having maintained a household 
together for the past year.  This would 
imply that he does possess certain 
intactness of ego and executive function.  
He does appear competent to manage his 
own financial affairs.

A January 2003 VA outpatient treatment report shows that the 
examiner stated that the veteran showed signs of increased 
stress due to the birth of his baby.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), which 
addresses post-traumatic stress disorder, the criteria and 
evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran 
has consistently reported having nightmares and sleep 
difficulties.  He is socially isolative and withdrawn from 
others, but has recently married and had a child.  He 
describes auditory hallucinations, but denies visual 
hallucinations, suicidal ideation, and homicidal ideation.  
The veteran is consistently described as having thought 
processes and thought content that are logical and goal 
directed.  In July 1999, the examiner stated that the veteran 
was oriented to person, place, and time.  He stated that he 
felt the veteran's post-traumatic stress disorder was mild to 
moderate.  In February 2000, the examiner stated that the 
veteran's memory and concentration were good and that 
judgment and insight were "excellent."  The veteran 
reported that he was working 40 hours a week.  In July 2002, 
a private psychologist stated that the veteran was incapable 
of sustaining employment and warranted a 100 percent 
evaluation.  In December 2002, a VA examiner stated that the 
veteran showed improved psychosocial functioning and 
prevention of rehospitalization with his abstinence from drug 
and alcohol use for 10 years and his ability to comply with 
treatment for his post-traumatic stress disorder.  The Board 
finds that the above-described symptoms, and the other 
symptoms reported in the VA treatment reports, are indicative 
of no more than a 50 percent evaluation.

This determination is supported by medical professionals's 
assignment of GAF scores of 60-61 and 55.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A GAF score of 
between 61 and 70 is defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board finds that these GAF scores 
additionally support a finding that the veteran's post-
traumatic stress disorder is no more than 50 percent 
disabling.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that such is not the case.  The veteran does not 
meet the criteria in the 70 percent evaluation or the 
100 percent evaluation.  In considering the criteria under 
the 70 percent evaluation, the veteran has consistently 
denied suicidal ideation.  There is no evidence of 
obsessional rituals which interfere with routine activities.  
The veteran's speech has not been described as illogical.  In 
fact, as stated above, the veteran's speech is consistently 
described as logical and goal directed.  Additionally, 
neither the veteran nor any examiner has described the 
veteran having near continuous or constant depression 
affecting the ability to function independently, 
appropriately, or effectively or that the veteran has 
symptoms that even remotely reach this level of severity.  
The veteran has not reported having unprovoked violent 
attacks.  There is no evidence of spatial disorientation.  
The veteran has consistently been reported as being alert and 
oriented to person, place, and time.

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has recently 
gotten married and had a baby.  The record shows that he and 
his wife have sought counseling to learn how to have 
productive communication when they get upset with each other.  
This shows the veteran's devotion to having an effective 
relationship with his wife.  In fact, examiners have 
commented on the efforts that the veteran has been making in 
his relationship with his wife.  This is evidence against a 
finding of "total" social impairment.  The Board is aware 
that the veteran is not social otherwise, but the 50 percent 
evaluation contemplates difficulty in establishing and 
maintaining social relationships.  

As to consideration of the 100 percent evaluation, the 
veteran does not meet almost all of the criteria of the 
100 percent evaluation.  For example, there is no evidence of 
any gross impairment in thought processes.  As stated above, 
examiners have consistently described the veteran's thought 
processes as logical and goal directed.  The veteran reports 
auditory hallucinations on a constant basis, but denies any 
visual hallucinations.  There has been no evidence of grossly 
inappropriate behavior, even based upon the veteran's report 
of his own behavior.  No professional has reported that the 
veteran cannot maintain personal hygiene, although he has 
been described as "unkempt" but this would not rise to the 
standard of not maintaining personal hygiene.  The veteran 
has complained of short-term memory loss but has not 
indicated the level of memory loss that would fall within the 
100 percent evaluation.  Also, no examiner or the veteran has 
stated that he is a danger to himself or others.  The veteran 
has been clean and sober for 10 years, which shows that the 
veteran is in control of his actions.

The Board is aware that the veteran has had difficulty 
maintaining employment; however, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected post-traumatic stress disorder is 
the sole cause of this difficulty.  The evidence of record 
that supports a finding that the veteran cannot work due 
solely to his post-traumatic stress disorder is the July 2002 
letter from the private psychologist, who stated that the 
veteran was incapable of sustaining employment due to post-
traumatic stress disorder.  However, in December 2002, a VA 
physician had an opportunity to review the veteran's claims 
file, including the July 2002 letter, and he, in effect, 
disagreed with the psychologists finding.  He stated that the 
veteran's post-traumatic stress disorder caused a significant 
interference with his vocational potential, but that the 
veteran, nevertheless, was not unemployable because of post-
traumatic stress disorder.  Additionally, in the December 
2002 letter from the VA psychologist, he attributed the 
veteran's difficulty with sustaining employment to both 
service-connected and non-service-connected disabilities.  
The Board finds the two December 2002 opinions from the VA 
physician and psychologist to be more probative than the 
private psychologist's opinion.  The VA physician 
specifically refuted the private psychologist's opinion, and 
he had an opportunity to examine the veteran in person (the 
private psychologist spoke to the veteran on the phone).  The 
Board finds that an evaluation based upon a review of the 
claims file and examination of the veteran in a face-to-face 
interview is more probative than a review of the file and a 
telephone conversation.  Specifically, in a face-to-face 
interview, the examiner has an opportunity to observe the 
veteran as he describes his own symptomatology and responds 
to questions, which provides for a more thorough evaluation 
process.  

Additionally, the private psychologist did not fully support 
his determination with objective evidence in the claims file.  
Rather, he made conclusions without supporting them with 
specific examples of how the veteran's post-traumatic stress 
disorder caused him to be 100 percent disabled.  While, as a 
professional, he can draw conclusions from a review of the 
evidence, the VA physician, however, fully substantiated his 
opinion with specific examples of objective evidence in the 
claims file.  Further, the VA psychologist stated that the 
veteran could not work due to both service-connected AND non-
service-connected disabilities.  This psychologist had a 
patient-client relationship with the veteran and would be in 
a better position to make an assessment of the veteran's 
employability status with respect to his post-traumatic 
stress disorder.  His conclusion is evidence against a 
finding that the veteran cannot work due solely to his post-
traumatic stress disorder.  The Board notes that a 50 percent 
evaluation contemplates a serious disability that affects the 
veteran's employability, which the Board finds adequately 
compensates the veteran for the level of severity of his 
post-traumatic stress disorder symptoms.

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 10 percent 
evaluation that was initially assigned, he was correct, and 
the Board granted a 30 percent evaluation in May 2001 and the 
RO subsequently granted him a 50 percent evaluation.  To the 
extent that the veteran has implied that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
initial evaluation in excess of 50 percent for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  The Board has addressed above 
why it has determined that the private psychologist's opinion 
that the veteran is incapable of sustaining employment is 
outweighed by other evidence in the claims file.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



